Citation Nr: 1715417	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with noncompensable erectile dysfunction.

3.  Entitlement to a separate compensable evaluation for erectile dysfunction secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to February 1971 with subsequent service with the Army National Guard of Puerto Rico.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a June 2009 rating decision, the RO, among other things, granted service connection for diabetes mellitus, type II and assigned a 20 percent rating decision, effective October 3, 2008.  

In a December 2009 rating decision, the RO deferred the issues regarding entitlement to compensation for hypertension as well as a TDIU rating.  

In a February 2010 rating decision, the RO, inter alia, denied service connection for hypertension and entitlement to a TDIU.  

In a December 2010 rating decision, the RO denied service connection for hypertension as secondary to diabetes mellitus, type II and continued to rate the Veteran's diabetes mellitus as 20 percent disabling with noncompensable erectile dysfunction, and denied entitlement to a separate  compensable evaluation for erectile dysfunction.  

Regarding the claim for TDIU, although it was previously addressed by the February 2009 rating decision and the September 2011 notice letter accompanying the September 2011 rating decision, the Board notes it was also raised as part of the Veteran's claim for an increased initial rating for diabetes mellitus with erectile dysfunction.  See October 30, 2008 VA Form 21-4138, Statement in Support of Claim.  As such, the Board has jurisdiction to consider TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that every claim for a higher evaluation includes a claim for TDIU where the appellant contends that his or her service-connected disabilities prevent employment).  Furthermore, the Board notes that in the aforementioned September 2011 notice letter, the RO indicated that the claim for TDIU was moot, effective February 25, 2011, as the Veteran's service-connected disabilities had a combined evaluation of 100 percent from that date.  However, the award of a combined 100 percent evaluation does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The Veteran's claim for a TDIU rating has been characterized accordingly.

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, type II, is managed by a restricted diet and insulin, and does not require a regulation of activities.

2.  The Veteran's erectile dysfunction is not shown to have been manifested by penile deformity or loss of any part of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with noncompensable erectile dysfunction, have not been  met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, Diagnostic Code 7913 (2016).

2.  The criteria for a separate initial compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.321; 4.115b, Diagnostic Code 7522 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).

The Board adds that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for the Veteran's type II diabetes mellitus with erectile dysfunction has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service VA and private treatment records, and his own lay statements and argument.  The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence.

The Veteran was afforded VA examinations in November 2008, December 2009, October 2010, and June 2016.  He was also afforded genitourinary examinations in December 2009 and October 2010 as well as provided with a male reproductive system conditions disability benefits questionnaire (DBQ) in June 2016.  

The Board observes that the findings contained within the corresponding examination reports are adequate for adjudicatory purposes.  It is clear that the respective examiners were aware of the Veteran's pertinent medical history, and rendered relevant findings responsive to the key medical questions at issue in this appeal.  The Board accordingly finds that a remand to afford the Veteran an additional VA examination is not required, and VA's duty to assist with respect to obtaining examinations or opinions addressing the severity of the Veteran's spine and left leg neurological disability has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  Accordingly, the Board will address the issues on appeal below.

B.  Legal Criteria and Analysis

The Veteran's diabetes mellitus is rated under the criteria of 38 C.F.R. § 4.120 (diseases of the endocrine system), Diagnostic Code 7913, used in rating diabetes mellitus. Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and restricted diet; or, oral hypoglycemic and restricted diet.  The Veteran currently has a 20 percent rating for diabetes mellitus.

A rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities).  A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.120, Diagnostic Code 7913

Note (1) to the Diagnostic Code states to evaluate compensable complications of Diabetes Mellitus separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process. Id., Note 1.

"Regulation of activities," as required to support a 40 percent rating, means that it is medically necessary for the claimant to avoid strenuous activities, both occupational and recreational.  Camacho v. Nicholson, 21 Vet. App. 360, 363   (2007) ("The Court holds that medical evidence is required to support this criterion of a 40% disability rating-regulation of activities.").  Because the criteria are joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met.  Id. at 366-67.

Review of the Veteran's claims file, including VA examination reports in November 2008, October 2010, and June 2016 establishes that his diabetes mellitus, type II, requires insulin and a restrictive diet, which are included in the currently-assigned 20 percent rating.  Diagnostic Code 7913 requires regulation of activities for the ratings above 20 percent.  The October 2010 examiner found that the Veteran was not restricted in his ability to perform strenuous activities.  Also, the June 2016 VA examiner found that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  Additionally, VA treatment records included a September 2008 VA primary care note showing that the Veteran was educated regarding his diagnoses, medications, as well as diet, exercise, and weight control.  An August 2010 VA mental health consult indicated that the Veteran would benefit from exercise.  As the Veteran's diabetes mellitus, type II, does not yet require a regulation of activities, he does not meet the criteria for a 40 percent, or higher, rating under Diagnostic Code 7913.  As the record does not show that the Veteran currently meets the criteria for a rating in excess of 20 percent for diabetes mellitus, the claim must be denied.

The Board notes that the Veteran is separately rated for left foot osteomyelitis, diabetic retinopathy, peripheral arterial disease of the bilateral lower extremities, peripheral neuropathy of the bilateral upper and lower extremities, left foot big toe ulcer scar, and right foot second toe scar; however, the Veteran has not appealed the ratings assigned for these disabilities and they are not currently on appeal.   

The Veteran's erectile dysfunction has also been recognized as a complication of the Veteran's diabetes mellitus and has been assigned a noncompensable rating, which is currently on appeal.   Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016).

Erectile dysfunction is analogously evaluated as noncompensable under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating. 38 C.F.R. § 4.115b (2016).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31 (2016).  Under Diagnostic Code 7521, a 20 percent rating is warranted for removal of the glans of the penis.  Under Diagnostic Code 7520, a 30 percent disability rating if there is removal of half or more of the penis.

On review of the evidence, VA treatment records as well as December 2009 and October 2010 VA genitourinary examinations, and June 2016 VA male reproductive system conditions DBQ, include an assessment of erectile dysfunction.  

On December 2009 VA genitourinary examination a genital examination was not provided; however, erectile dysfunction was reported. 

On October 2010 VA genitourinary examination, an examination of the Veteran's penis was abnormal due to phimosis.  The examiner commented that the Veteran had erectile dysfunction with a poor response to Levita.   
On June 2016 male reproductive system conditions DBQ, although the Veteran's penis was not physically examined as per his request, the Veteran, himself, reported normal anatomy with no penis deformity or abnormality.   

While a loss of erectile power appears to be indicated, a deformity of the penis was not noted.  Also, there is no indication of loss of any part of the penis.  Therefore, the record does not support the assignment of a compensable rating.  The Veteran does not meet the criteria for a compensable rating under Diagnostic Codes 7520, 7521 or 7522.  Although the Veteran has been assigned a noncompensable rating for his erectile dysfunction, he is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350 (a) on account of loss of use of a creative organ.  Absent any evidence of loss of penile deformity or loss of any part of his penis, the record does not support a separate compensable rating for erectile dysfunction.

The preponderance of the evidence is against the claim for a rating in excess of 20 percent for diabetes mellitus, type II and a compensable rating for erectile dysfunction and so, there is no reasonable doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, type II, with noncompensable erectile dysfunction is denied.

A separate compensable evaluation for erectile dysfunction is denied. 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

An October 2008 VA discharge summary included a diagnosis of diabetes mellitus, type II, proteinuria/nephropathy, and arterial hypertension.  On November 2008 VA examination, the examiner indicated that there was evidence of diabetic nephropathy.  The examiner suggested that hypertension was a possible diabetes related condition; however, the examiner answered "no" when asked if this was a complication of diabetes reasoning that both hypertension and diabetes mellitus were diagnosed at the same time.  On December 2009 VA examination, the examiner found that there was no evidence of significant micro-albuminuria to suggest diabetic nephropathy.  On October 2010 VA examination, the examiner found that hypertension was not a complication of diabetes because there was no evidence of nephropathy by the time he was diagnosed with diabetes.  Given that there appears to be conflicting evidence as to whether or not the Veteran has diabetic nephropathy and the October 2010 VA examiner did not provide any explanation for her findings that hypertension was not a condition that was worsened or increased by the Veteran's diabetes, a new opinion with rationale is necessary.  Since the October 2010 VA examination, peripheral arterial disease of the bilateral lower extremities, and peripheral neuropathy of the bilateral upper extremities have been established as related to the Veteran's diabetes mellitus with erectile dysfunction, in addition to the already service-connected diabetic retinopathy, peripheral neuropathy of the bilateral lower extremities, left foot osteomyelitis, left foot big toe ulcer, and right foot second toe ulcer.  The examiner should consider such disabilities in relation to the Veteran's hypertension when providing an opinion.  

While on remand, VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from August 2010 to the present.
In a notice letter accompanying the September 2011 rating decision, the RO stated that the issue of entitlement to a TDIU was moot following the award of combined 100 percent disability rating effective February 25, 2011, which was the date he became permanent and totally disabled due to his service-connected conditions  (The Board notes that the proper effective date of the combined 100 percent disability rating is June 10, 2011; rather, on February 25, 2011, the RO received a statement from the Veteran that it construed as a claim for an increased rating).  The Board finds that the issue is not yet moot as a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation.  38 U.S.C.A. § 1114 (s) (2016); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  As such, the issue of entitlement to TDIU remains before the Board and because the adjudication of this claim could be impacted by a favorable resolution of the claim for service connection for hypertension that is being remanded, the Board finds the issue of entitlement to TDIU continues to be inextricably intertwined with the claim that is being remanded; as such, the adjudication of the claim for TDIU must be deferred.  See Harris v Derwinski, 1 Vet. App. 80 (1991).  Also, based on the Veteran's lay assertions and the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that the question of whether an increased rating may be warranted based on entitlement to TDIU is part of the Veteran's appeal for higher ratings for his diabetes mellitus, type II and erectile dysfunction.  Indeed, the Veteran's diabetes mellitus with erectile dysfunction claim has been active since he filed his claim in October 2008, prior to the effective date of his 100 percent rating.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from August 2010 to the present. 

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

3.  Obtain a VA medical opinion from a clinician with appropriate expertise to assess:

a) whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's hypertension was either (i) caused or (ii) aggravated beyond its natural progression by (increased in severity due to) the Veteran's service-connected diabetes mellitus, erectile dysfunction, peripheral arterial disease of the bilateral lower extremities, peripheral neuropathy of the bilateral upper and lower extremities, diabetic retinopathy, left foot osteomyelitis, left foot big toe ulcer, and/or right foot second toe ulcer.  

b) If the opinion is to the effect that the Veteran's service-connected diabetes mellitus, erectile dysfunction, peripheral arterial disease of the bilateral lower extremities, peripheral neuropathy of the bilateral upper and lower extremities, diabetic retinopathy, left foot osteomyelitis, left foot big toe ulcer, and right foot second toe ulcer did not cause, but aggravated, the hypertension, the examiner should also specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation. 
 
c) The clinician should also report whether or not the Veteran has had diabetic nephropathy at any point during the appeal period since October 2008, and whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's hypertension was either (i) caused or (ii) aggravated beyond its natural progression by (increased in severity due to) diabetic nephropathy, and state the degree of disability resulting from such aggravation, if possible.  

The examiner must reconcile his or her opinion with the evidence of record, particularly, VA treatment records, including an October 2008 VA discharge summary with a diagnosis of diabetes mellitus, type II, proteinuria/nephropathy, and arterial hypertension; a November 2008 VA examiner's findings of diabetic nephropathy; as well as the December 2009 and October 2010 VA examiners' findings that there was no evidence of diabetic nephropathy.  

The Veteran's complete claims file should be made available to, and reviewed by the VA clinician.  The clinician is requested to discuss the reasoning for each medical conclusion.

4.  Then, readjudicate the issues on appeal, to include the Veteran's claim for a TDIU.  If the benefits sought on appeal are denied, in whole or in part, provide the Veteran with Supplemental Statement of the Case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


